Order entered July 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00032-CV

                             GREG DUNCAN, ET AL., Appellants

                                                V.

                        PARK PLACE MOTORCARS, LTD.
            D/B/A PARK PLACE MOTORCARS DALLAS, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-08535

                                            ORDER
       Before the Court is appellants’ July 26, 2019 unopposed third motion for an extension of

time to file a brief. We GRANT the motion and extend the time to August 29, 2019. We

caution appellants that further extension requests will be strongly disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE